     Case 2:20-mc-50804-LJM ECF No. 12, PageID.192 Filed 10/05/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




,

                                   Plaintiff(s),

v.                                                     Case No. 2:20−mc−50804−LJM
                                                       Hon. Laurie J. Michelson
,                                                      Magistrate Judge

                                   Defendant(s).




                              NOTICE OF FILING FEE NOT PAID

   Take notice that a new case has been filed that requires a filing fee and the filing fee has
not been paid.*

   If the filing fee is not received by the Clerk's Office within seven calendar days of this
notice, or if an application to proceed in forma pauperis is not electronically filed within seven
calendar days of this notice, this case may be dismissed.




                                                   s/ A. Teets
                                                   Deputy Clerk



                                           Certification

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record by electronic means or first class U.S. mail.




                                                   s/ A. Teets
                                                   Deputy Clerk

Dated: October 5, 2020




* Note: The filing fee should be paid online using pay.gov. To pay the fee, log in to CM/ECF
and select the appropriate "Pay Fee" event under the Other Documents category.
